THE          ATTORNICTC               GENERAL
                                 OFTEXAS


                                 November     10, 1955


Hon. Robert S. Calvert                  Opinion    No. S-180
Comptroller   of Public Accounts
Capitol Station                         Re:     Tax rates to be used in calcu-
Austin, Texas                                   latlng amount of money to be
                                                distributed to local taxing units
                                                under the Federal Flood Con-
Dear Mr.   Calvert:                             trol Law.

            In our Opinion V-543 we advised you that the funds allotted
to each county and paid to the State by the Secretary  of the Treasury
of the United States should be distributed according  to the following
formula:

      A I Amount of funds to be allocated
      R I Tax rate of school or road district
      N = Number of acres acquired by United States within
          the school or road district
      R x N = School or Road District numerator
      S = Sum of the numerators   of all School and Road Dis-
          tricts in Flood Control District
      RxN
                 = Amount to be distributed to each School and
      TXA
                   Road District

            In your letter of request you submitted the tax rates accord-
ing to a certificate from the County Tax Assessor-Collector     of Denton
County, showing the following:

            “County     Tax Rate,   Denton    County,    1955 ------      $1.04

No.        School     District                                     1955   Rate

65           Lewisville   Independent School                           1.25
114          Northwest Independent School                              1.00
41           Argyle Common School                                      1.00
61           Double Oak Common School                                  1.00
47           Little Elm Co-on       School                             1.00
53           Lake Dallas Common School                                 1.25
D            Denton Independent School                                 1.50
F            Frisco Independent Schoal                                 1.50
P            Prosper    Independent School                             1.25
                                                                         1-1




Hon. Robert      S. Calvert,   page 2    (Opinion No. S-180)



           In calculating the proportion of the funds to distribute to
Denton County according to the above formula,     you request our opin-
ion as to whether the total county tax rate of $1.04 should be used as
the “R” in the formula or whether certain one or more of the tax rates
as shown in the “Breakdown of County Tax Rate for 1955” should be
used. Section 7Olc-3 of 33 U.S.C.A.,    which amends Acts of Congress,
Chapter 377, Sec. 7, 55 Stat. 650, reads as follows:

              “75 per centum of all moneys received and de-
        posited in the Treasury     of the United States during any
        fiscal year on account of the leasing of lands acquired
        by the United States for flood-control    purposes shall
        be paid at the end of such year by the Secretary      of the
        Treasury    to the State in which such property is situated,
        to be expended as the State legislature     may prescribe
        for the benefit of public schools and e          roads of the
        county, or counties,    in which such propertymuated:
        Provided,    That when such property is situated in more
        than one State or county, the distributive     share to each
        from the proceeds of such property shall be propor-
        tional to its area therein.,”

               Section 1 of Senate     Bill No. 343, 49th Legislature,         Chapter
250,   reads   as follows:

              “Section 1. The Comptroller     of Public Accounts
        of this state is hereby authorized     to receive and receipt
        for all funds due or payable, or hereafter       to become due
        or payable, by virtue of the Act of Congress        of August
         18, 1941, Chapter 377, Section 7, 55 Stat. 650, 33 U.S.C.A.,
        Section 7Olc-3.     All of such funds shall be placed in a
        separate account entitled ‘Flood Area School and Road
        Fund’ to the credit of the Comptroller       of Public Accounts
        and shall never become a part of the general funds of the
        state.   The Comptroller    shall annually pay over such
        funds to the school district or districts,     county, or other
        political subdivision,  as hereinafter    provided, to be ex-
        pended for school purposes,      or on the roads, as contem-
        plated by the Act of Congress.”

               Section   3 provides,    in part:

             “On or before the 15th day of September     of the year
        1945 and each year thereafter,   the Comptroller    of Public
        Accounts shall pay to the school district or districts    and
        to the county or other political subdivision  collecting road
Hon. Robert      S. Calvert,   page 3   (Opinion No. S-180)




          taxes, their proportionate    share of funds on deposit
          in such ‘Flood Area School and Road Fund’ which
          were produced by leases upon lands acquired by the
          United States for flood control purposes located within
          such school district,   county or other political subdlvi-
          sion. the pro rata to be allotted to the school districts
          and to the road taxing entity to be based upon the pro-
          portion which their respective     tax rates bears to the
          sum of the two rates.     The Comptroller    shall add the
          school district tax rate and the road tax rate together
          and the school district shall be entitled to receive such
          a percentage   of the ‘Flood Area School and Road Fund’
          as their tax rate bears to the sum of the school tax rate
          and the road tax rate; and the county, or other road tax-
          ing entity, shall be entitled to receive its proportionate
          part of such fund based upon the proportion which its
          tax rate bears to the sum of the, two tax rates.    . . . w

              Your question doubtless arises by virtue of the following
portion    of Section 3 of Senate Bill No. 343, which reads:

                “On or before the 15th day of September     of the
          year 1945 and each year thereafter,      the Comptroller
          of Public Accounts    shall pay to the school district or
          districts  and to the county or other political subdivi-
          sion collecting  road taxes, their proportionate    share
          of funds on deposit . . . the pro rata to be allotted
          to the school districts   and to the road taxing entity
          to be based upon the proportion which their respec-
          tive tax rates bears to the sum of the two rates.      . . .”

             This provision  standing alone would indicate that you
should use the full county rate of $1.04.    However, you will note that
the Federal Act specifically    provides that the money paid to the State
Treasury    Is “to be expanded as the State legislature  may prescribe
for the benefit of public schools and public roads of the county, or
counties,  in which such property is situated.     To distribute this fund
for purposes other than for the benefit of public schools and public
roads of the county would, in our opinion, be contrary to the intent of
the Legislature.    We also call your attention to that portion of Section
1 of Senate Bill No. 343 which states:

               “The Comptroller    shall annually pay over such
          funds to the school district or districts,    county, or
          other political subdivision,   as hereinafter   provided,
          to be expended for school purposes,      or on the roads,
          as contemplated   by the Act of Congress.”
                                                                               .




Hon. Robert      S. Calvert,   page 4      (Opinion      NO. S-180)




               You will   also note that Section          3 contains    the following
provision:

             ‘The Comptroller    shall add the school district
       tax rate and the road tax rate together and the school
       district shall be entitled to receive such a percentage
       of the ‘Flood Area School and Road Fund’ as their
       tax rate bears to the sum of the school tax rate and
       the road tax rate . . .I

           You are, therefore,  advised that in allocating the funds
according to the formula set out in our Opinion V-543,    you should
use only the tax rates that are levied for road purposes.    As to Den-
ton County for the tax year 1955, only the following should be used:

               Road & Bridge     ------------           - -----    30 cents
              Road Bond Sinking       _--------------              10 cents
               Right-of-Way    Sinking ------------                 9 cents

               “R” in the formula       would be the sum of 49 cents.


                                        SUMMARY

           III allocating the funds paid to the State under the
       Federal Flood Control Act, for its distribution    to
       schools and counties, only the taxes levied by the county
       for road purposes should be used in the calculations.

                                                  Yours     very   truly,

APPROVED:                                        JOHN BEN SHEPPERD
                                                 Attorney General
J. C. Davis,     Jr.
Reviewer

J. A. Amis,     Jr.
Reviewer                                                   W. V. Geppert
                                                           Assistant
Will D. Davis
Special Reviewer

L. W. Gray
Special Reviewer
Davis Grant
First Assistant
John Ben Shepperd
Attorney General